DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 2, it is unclear if the Applicant is claiming the conductive material is made of all of the listed materials or is made of one or more of the listed materials. Based on the Applicant’s specification, the Examiner is interpreting this claim to any one of these listed materials is used.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

2.	Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brun (US 20040073104 A1) in view of Lapetina (US 20170000415 A1) and in further view of Strecker (US 20190297961 A1).
	In regards to claim 1, Brun discloses an electrode for electrocardiogram waveform measurement (Abstract discloses electrode arrangement for gather biosignals via ECG), wherein the electrode is a biosignal measuring electrode and comprises:
 	an upper electrode layer made of a conductive material to transmit signals (Par 0071 discloses the use of an upper electrode [1] with a conductive surface); 
and a dielectric layer made of a biocompatible nano inorganic material coated on a side of the upper electrode layer to be in direct contact with skin (Par 0071 discloses using a dielectric layer separating the upper electrode from the skin).
Brun does not disclose a transmission line made of a coaxial cable, a lower electrode with a grounding line, or an insulation layer between the upper and lower electrode. 
However, in the same field of endeavor, Lapetina discloses a wearable electrode arrangement for measuring biosignals via ECG (Par. 0002) wherein there is a lower electrode layer (Fig 5c shows upper and lower electrodes, elements 530 and 534) and Par 0113 discloses the use of grounding and signal lines. Fig 5c also shows the electrodes separated by an insulating layer [element 522c] made of a non-conductive material (Par. 0097) for the purpose of electrically isolating the various electrodes.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun and modified them by having the measurement device comprise a lower electrode, an insulation layer, and a 
The combined teachings of Brun and Lapetina do not disclose wherein the signal transmission line is made of a coaxial cable. However, in the same field of endeavor, Strecker discloses an ECG electrode system that is implemented in clothing (abstract and Par. 0006) wherein a coaxial cable can be connected to the electrodes in order to transmit weak electrical signals over a long distance without interference (Par. 0130).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun and modified them by having the measurement device comprise a coaxial transmission line, as taught and suggested by Strecker, in order to transmit weak electrical signals over a long distance without interference (Par. 0130).
	In regards to claim 2, the combined teachings of Brun, Lapetina, and Strecker as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1, wherein the conductive material is made of gold (Au), silver (Ag), platinum (Pt), copper (Cu), and stainless steel to transmit the signals (Brun: Par 0127 discloses the conductive electrodes can be made of any sort of metals). 
	In regards to claim 3, the combined teachings of Brun, Lapetina, and Strecker as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1, wherein the upper electrode layer is provided in a circular shape of 1 cm to 10 cm in diameter (Lapetina: Figure 5C shows the upper and lower electrodes being in a circular shape).
The combined teachings of Brun, Lapetina, and Strecker discloses the claimed invention except for the size of the electrode being 1cm to 10cm in diameter.  It would have been an 
	In regards to claim 7, the combined teachings of Brun, Lapetina, and Strecker as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1. wherein the biosignal measuring electrode is capable of measuring the signals during physical activity (Lapetina: Par. 0031 discloses measuring biosignals during physical activity).

3.	Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brun, Lapetina, and Strecker as applied to claim 1 and in view of Yang (US 20130066168 A1).
	In regards to claims 4 and 6, the combined teachings of Brun, Lapetina, and Strecker as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1, except for wherein the dielectric layer is made of a biocompatible dielectric material.  
	However, in the same field of endeavor, Yang discloses gathering biosignals via an electrode wherein there is a dielectric material made of silica (Par 0067) since when measuring physiological signals, a low coefficient of conductive material is preferred.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun, Lapetina, and Strecker and modified them by having the dielectric material made of silica, as taught and suggested by Yang, since when measuring physiological signals, a low coefficient of conductive material is preferred.
4.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun, Lapetina, and Strecker as applied to claim 1 and in view of Ram (US 20170258376 A1).
	The combined teachings of Brun, Lapetina, and Strecker as applied to claim 1 discloses the electrode for electrocardiogram waveform measurement of claim 1,  except for wherein the dielectric layer has a thickness of 20 nm (nanometer) or more and 2 um (micrometer) or less. 
	However, in the same field of endeavor, Ram discloses a measurement device wherein there is a dielectric layer with a thickness of 1-10 nm (Par. 0066) in order to reduce thickness for a better effect.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Brun, Lapetina, and Strecker and modified them by having the dielectric material have a thickness between 20nm and 2um, as taught and suggested by Ram, in order to reduce thickness for a better effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533. The examiner can normally be reached Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SKYLAR CHRISTIANSON/Examiner, Art Unit 3792                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        14 March 2022